The opinion of the court was delivered by
Garrison, J.
A servant of the defendant, while driving an express wagon along Central avenue, in Atlantic City, struck Are hind wheel of a wagon that was standing by the curb and forced it against the horse, which was unhitched, whereat the horse took fright and ran away. The horse turned into New York avenue and ran upon the sidewalk, where the plaintiff was standing near some lumber that was piled up in the street. The plaintiff, to avoid being hit by the runaway horse, jumped aside and broke his leg over the board pile, and thereupon sued the defendant for damages and was nonsuited.
We think that this nonsuit was wrong. The striking of the standing wagon by the defendant’s wagon was unquestionably Aie initial’ force that set in motion the train of circumstances by which the plaintiff was injured, none of which had their rise in any intervening force or other cause.
The board pile over which the plaintiff fell, while it was a condition of his injury, was not its cause. 21 Am. & Eng. Encycl. L. 494.
Likewise the circumstance that the horse was standing unhitched, while it was a condition that rendered its running away more likely, was not the cause of that occurrence.
Moreover, as the man in charge of this team was engaged in loading the wagon from a box that stood beside it on the curb, he may not have been negligent in allowing his horse to be unhitched. Belles v. Kellner, 38 Vroom 255.
Both the running away of the horse and the plaintiff’s fall over the lumber relate back to- the collision that caused the runaway, and whether that was a negligent act in the defendant’s servant was clearly a jury question.
The cases upon- intervening and. concurring causes are collected in a series of notes in 21 Am. & Eng. Encycl. L. 492 *233et seq., and also in the annotations to Scott v. Shephard, 1 Sm. Lead Cas. 754.
The judgment of the Supreme Court is reversed.
For affirmance — None.
For reversal — Ti-ib Chancellor, Chibe Justice, Dixon, Garrison, Garretson, Pitney, Swayze, Yredenburgi-i, Yroom, Green, Gray. 11.